Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of 03/28/2022 amended claim 1 and provided replacement drawings.
Applicant’s argument (Remarks page 6) regarding the Drawings objections of the Non-Final Rejection of 11/26/2021 have been found persuasive in light of the replacement drawings of 03/28/2022. The corresponding objections are withdrawn.
Applicant’s argument regarding the 35 USC 112(b) rejections of claims 1-10 of the Non-Final Rejection of 11/25/2021 have been found persuasive in light of the amendment to independent claim 1. The corresponding rejections of claims 1-10 have been withdrawn.
While the prior art made of record and not relied on do teach aspects of the claimed invention (Moore teaches setting up plural connections using a secondary device in Fig. 1B and Fig. 4, Hill teaches configuring of smart devices using a smart hub device user interface in Fig. 5A 9A-9B 10 and 11A-11G, Logue teaches pairing devices using plural wireless connections in Fig. 30A-30B and 31, Louboutin discloses configuring device accessories for wireless access in Fig. 1-2 and 6), none of the prior art combines reasonably to teach or suggest the invention of amended claim 1.
Claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179